DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive, since they are found together in the same device. Despite the misleading wording of the specification indicating that the different openings of figs 6 were of alternative embodiments, this is found persuasive. 
The requirement is therefore withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 20, 4, 5, 9, 10, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2019/0115660 (“Inukai” or “I”).
Regarding claim 1, I teaches an electronic device (that of figs 1-6) having a communication region (R1) and a peripheral region (R2) surrounding the 
Regarding claim 20, I teaches an electronic device (that of figs 1-6) having a communication region (R1) and a peripheral region (R2) surrounding the communication region (as shown in fig 2 and described in 0112-0114), comprising: a first substrate (1); a second substrate (51) disposed opposite to the first substrate (as shown); a liquid-crystal layer disposed between the first substrate and the second substrate (LC, as shown in fig 1); and at least one antenna unit disposed in the communication region (the 15s and 57s are disposed in R1, as shown), wherein the at least one antenna unit comprises: an electrode (15) disposed on one of the first substrate and the second substrate (as shown in fig 1); a protruding layer (55); and an opening (57) disposed in the protruding layer (as shown in figs 1 and 6); wherein a portion of the electrode overlaps the opening from a top view (as shown in fig 1).
Regarding claim 4, I teaches that the protruding layer is extended from the communication region to the peripheral region (as shown in fig 6).
Regarding claim 5, I teaches that the protruding layer comprises a first portion in the communication region (the portion of 55 to the left of the rightmost portion in fig 6) 
Regarding claim 9, I teaches that the communication region comprises at least one antenna unit (15 and 57 are in R1).
Regarding claim 10, I teaches that the at least one antenna unit comprises an opening (57) and an electrode (15), and a portion of the electrode overlaps the opening from a top view (as shown in fig 1).
Regarding claim 13, I teaches an insulating layer (52) disposed on at least a portion of a surface of the protruding layer, and disposed on a portion of a surface of the first substrate or a surface of the second substrate (as shown).
Regarding claim 18, I teaches that the protruding layer has a first edge (the vertical edge of 55 shown in fig 6), and an included angle between an extension line of the first edge and a surface of one of the first substrate and the second substrate is greater than or equal to 20 degrees, and less than or equal to 130 degrees (the angle is 90 degrees).

Allowable Subject Matter
Claims 2, 3, 6-8, 11-12, 14-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.